Citation Nr: 1415377	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-24 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2011 rating decision that, in pertinent part, denied a total rating based on unemployability due to service-connected disability (TDIU).  

The record reflects that the Veteran requested and was scheduled for a videoconference hearing in March 2014 but cancelled his appearance that month.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he is totally disabled and unable to obtain or engage in gainful employment due to service-connected disorders, including worsening psychiatric symptoms, bilateral hearing loss, stomach ulcer, and tinnitus for which TDIU is warranted. 

Review of record and Virtual VA discloses that following the statement of the case in July 2012, a March 2013 VA examination report was associated with the record.  This evidence is pertinent to the issue on appeal and has not been considered in the adjudication of this claim.  The Veteran has not waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this information to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2013).

Additionally, the record indicates that the Veteran receives outpatient treatment at the VA Mountain Home, Tennessee facility.  The most recent records date through April 2011.  As such evidence may be relevant to the issue on appeal, any subsequent records must be retrieved and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient records dating from May 2011 to the present from the Mountain Home VA facility and associate with the claims folder.

2.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


